Action for a judgment declaring Local Law No. 61 of 1947 of the City of New York, which added article 34 of chapter 32 to the Administrative Code of the City of New York (Administrative Code, § B32-250.0 et seq.) and the rules and regulations promulgated pursuant thereto, to be void, unconstitutional and ineffective, and for other relief. The appeal is from a judgment entered after trial before an Official Referee dismissing the complaint and declaring the local law and the rules and regulations promulgated thereunder to be valid, constitutional and effective. Judgment unanimously affirmed, with costs. No opinion. Present — Wenzel, Acting P. J., Beldoek, Murphy, Ughetta and Kleinfeld, JJ. [1 Misc 2d 486.]